The evidence in this case does not, in my judgment, warrant the holding of the majority opinion that sickness or disease was the primary cause of Kirk Cruzan's death. The facts clearly indicate that he died as a result of septic *Page 412 
peritonitis due to a ruptured duodenum, the immediate cause of the rupture arising from an injury sustained while employed in the direct line of his duty. All of the medical evidence discloses that this injury was caused by increased intra-abdominal pressure when deceased stooped over to pick up a small trunk. He was then suddenly stricken with an acute abdominal pain, which caused him to cry out and want to lie down. The post mortem showed that a duodenal ulcer existed and had weakened the walls of the intestine at that point to the extent that any sudden pressure or contraction of the abdominal muscles would easily produce the fatal rupture. While this rupture, as the majority opinion states, might have occurred at other times and places and from some other act while the employee was not engaged in his employer's business, the fact nevertheless remains that it did not so occur. In Cameron,Joyce  Co. v. Industrial Com. 340 Ill. 632, this court said that "even where a workmen dies from a pre-existing disease, if the disease is aggravated or accelerated under certain circumstances which can be said to be accidental, his death results from injury by accident." Under facts very similar to those here involved this court has consistently pronounced this same doctrine in many cases, notably in Carson-Payson Co. v.Industrial Com. 324 Ill. 497, Powers Storage Co. v. IndustrialCom. 340 id. 478, and Peoria Terminal Co. v. IndustrialBoard, 279 id. 352. No reason now appears for varying from this doctrine or refusing its application to the facts in the present case. Therefore I respectfully dissent from the opinion of the majority and the judgment therein expressed.
Mr. JUSTICE JONES concurs in the foregoing dissenting opinion. *Page 413